996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tracy OLIVER, Appellant,v.Elaine Peterson HUENINK;  Linda Themm;  Geneva Miller;  KapE. Chung, M.D.;  Denis Dowd; Richard L. Jones;Sharon Hefele Delo; Joseph O'Hara;George White, Appellees.
No. 92-3253.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1993.Filed:  June 16, 1993.

Before BOWMAN, Circuit Judge, HENLEY,* Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Tracy Oliver brought this action under 42 U.S.C. § 1983 alleging violations of his Eighth and Fourteenth Amendment rights.  The District Court1 granted judgment as a matter of law in favor of defendant Sharon Hefele Delo, and entered judgment on a jury verdict in favor of the remaining defendants.  Oliver appeals.


2
Having considered the briefs and record in this case, we conclude that no error of law appears and that an opinion would have no precedential value.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



*
 Judge Henley concurred at conference in the present disposition of the case, but became ill before the opinion was circulated to the panel


1
 The Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri, who presided and entered judgment with the consent of the parties pursuant to 28U.S.C. § 636(c)